*365DISSENTING OPINION
Foed, Judge:
I am unable to agree with the decision reached by my colleagues. While there have been many instances where an article was held to be an accessory rather than a part under previous acts, such designation was dictum, there being no statutory provision for accessories. Just what an accessory is for tariff purposes therefore has never been determined and hence we have no guidelines to distinguish an accessory from a part. The recent decision of this court in T. D. Downing Company v. United States, 63 Cust. Ct. 57, C.D. 3873 (1969), considered the. same statutory provisions as are involved herein. The court in the Downing case, supra, held the merchandise involved to be parts since they served a useful function and were dedicated to the machine.
I am of the opinion however that the terms accessories and parts are mutually exclusive. Therefore, if the back up rolls are for tariff purposes parts, they cannot be accessories. Determination of the term should be based on the common meaning and each case decided on the basis of its own facts — technical and legislative.
The back up rolls involved herein are designed, constructed and dedicated for use solely with veneer lathes and while not used all of the time, do perform a function necessary for the efficient operation of the veneer lathes. The mere fact that the back up rolls are not used until the log is 10 inches or less in diameter, or are not used with every veneer lathe, or that such lathes have been manufactured for a hundred years is of little consequence. The court may take judicial notice that logs are neither structurally perfect nor uniform in size. The back up rolls however permit the peeling down of all logs to a minimum diameter and allow the veneer lathe to perform important, proper and necessary functions in producing a better quality and greater quantity of veneer. Utilization of the back up rolls is therefore essential to the uses mentioned.
The mounting brackets for the door closers in Trans Atlantic Company v. United States, 48 CCPA 30, C.A.D. 758 (1960), were not used in all instances but were necessary when mounted on a door. The court held said brackets to be parts. Basically the same situation is involved in the instant case. The back up rolls are not required .but when used perform a necessary and vital function.
Similarly, in United States v. Antonio Pompeo, 43 CCPA 9, C.A.D. 602 (1955), not every car has a supercharger nor do any require it. Plowever, when installed it performs a necessary function as a part.
In Gallagher & Ascher Company v. United States, 52 CCPA 11, C.A.D. 849 (1964), certain auxiliary heaters for Volkswagens-were held to be parts of automobiles notwithstanding the fact that a heater was built into the car in addition to the one involved therein or that *366said heater was optional. The court of appeals took the position that the heater once installed became part of the automobile because of the function it performed, i.e., the safe and efficient operation of the automobile. The back up rolls involved in the instant case when used provide for the efficient operation of the veneer lathes in the production of quality veneer from logs under 10 inches in diameter.
In United States v. Carl Zeiss, Inc., 24 CCPA 145, T.D. 48624 (1936), the appellate court held certain view finders which were required to be used when additional lenses were used with the camera, to be parts, notwithstanding the fact that the cameras were sold as operable cameras without the use of the additional lenses or view finders.
The situation in the case of Peter J. Schweitzer (Inc.) v. United States, 16 Ct. Cust. Appls. 285, T.D. 42872 (1928), is somewhat analogous to the case at bar. In the Schweitzer case, certain paper-maker’s felt was necessary for the production of tissue grade paper but not for the production of heavier grade paper. The Court of Customs Appeals held said felts to be parts since they were essential-parts of the machines for making tissue grade paper.
The legislative history quoted in the majority opinion does not in my opinion substantiate the position taken by my distinguished colleagues. The indication of the articles covered such as jigs, fixtures and other subsidiary devices does not bring the back up rolls within the purview of such language when the following is taken into consideration: “Such devices, although principally used with machine tools, are not parts of any particular tool. * * *” The back up rolls involved herein are not only principally used with veneer lathes but are used solely therewith, serve a useful function, and are not used with other lathes or other machine tools. It would appear the intent of Congress in enacting the provision for accessories contained in item 674.55 was not to include parts which are used solely with a particular tool to wit, a veneer lathe. Factors necessary for determination of what constitutes a part include but are not limited to articles required by law or which are necessary to the operation or safety of the machine.
The fact that the back up rolls are used solely with veneer lathes and perform a necessary function for the efficient operation of the lathes brings it within the purview of General Interpretative Rule 10 (ij) covering parts.
Accordingly, I would for tariff purposes hold the involved back up rolls to be parts, as classified under the provisions of item 674.53 of the Tariff Schedules of the United States.